INCENTIVE STOCK OPTION AGREEMENT
UNDER THE DOV PHARMACEUTICAL, INC.
2000 STOCK OPTION AND GRANT PLAN
 
Name of Optionee:______________________________


No. of Option Shares:____________________________


Option Exercise Price per Share: $___________________
 
Grant Date:____________________________________


Expiration Date:________________________________

 
Pursuant to the DOV Pharmaceutical, Inc. 2000 Stock Option and Grant Plan, as
amended through the date hereof (the “Plan”), DOV Pharmaceutical, Inc. (the
“Company”) hereby grants to the Optionee named above an option (the “Stock
Option”) to purchase on or prior to the Expiration Date specified above all or
part of the number of shares of Common Stock, par value $0.0001 per share (the
“Stock”), of the Company specified above at the Option Exercise Price per Share
specified above subject to the terms and conditions set forth herein and in the
Plan.
 
1.  Exercisability Schedule. No portion of this Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Committee (as defined in Section 2 of the Plan)
to accelerate the exercisability schedule hereunder, this Stock Option shall be
exercisable with respect to the following number of Option Shares on the dates
indicated:
 
Incremental Number of Option Shares Exercisable
 
Exercisability Date
_____________                         (___%)
 
____________
_____________                         (___%)
 
____________
_____________                         (___%)
 
____________
_____________                         (___%)
 
____________
_____________                         (___%)
 
____________



 
 

--------------------------------------------------------------------------------

 
 
Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.
 
2.  Manner of Exercise.
 
(a)  The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Committee of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.
 
Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Committee; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Committee;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Committee shall prescribe as a condition of such payment
procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.
 
The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon the Company’s receipt from
the Optionee of full payment for the Option Shares, as set forth above and any
agreement, statement or other evidence that the Company may require to satisfy
itself that the issuance of Stock to be purchased pursuant to the exercise of
Stock Options under the Plan and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations. In the event the
Optionee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the shares
attested to.
 
(b)  The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Committee with all requirements
under applicable laws or regulations in connection with such issuance and with
the requirements hereof and of the Plan. The determination of the Committee as
to such compliance shall be final and binding on the Optionee. The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of Stock subject to this Stock Option unless
and until this Stock Option shall have been exercised pursuant to the terms
hereof, the Company or the transfer agent shall have transferred the shares to
the Optionee, and the Optionee’s name shall have been entered as the stockholder
of record on the books of the Company. Thereupon, the Optionee shall have full
voting, dividend and other ownership rights with respect to such shares of
Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.
 
3.  Termination of Employment. If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.
 
(a)  Termination Due to Death or Retirement. If the Optionee’s employment
terminates by reason of the Optionee’s death or retirement (after attainment of
age sixty (60)), any portion of this Stock Option outstanding on such date shall
become fully exercisable and may thereafter be exercised by the Optionee or the
Optionee’s legal representative or legatee for a period of 12 months from the
date of death or retirement or until the Expiration Date, if earlier.
 
(b)  Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Committee), any
portion of this Stock Option outstanding on such date shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of
12 months from the date of termination or until the Expiration Date, if earlier.
The death of the Optionee during the 12-month period provided in this
Section 3(b) shall extend such period for another 12 months from the date of
death or until the Expiration Date, if earlier.
 
(c)  Termination for Cause. If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect. For purposes hereof, “Cause”
shall mean a determination by the Company that the Optionee shall be dismissed
as a result of (i) any material breach by the Optionee of any agreement between
the Optionee and the Company; (ii) the conviction of, indictment for or plea of
nolo contendere by the Optionee to a felony or a crime involving moral
turpitude; or (iii) any material misconduct or willful and deliberate
non-performance (other than by reason of disability) by the Optionee of the
Optionee’s duties to the Company.
 
(d)  Other Termination. If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability, or Cause, and unless
otherwise determined by the Committee, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier. Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.
 
The Committee’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.
 
4.  Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Committee set forth in Section 2(b) of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.
 
 
3

--------------------------------------------------------------------------------

 
 
5.  Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.
 
6.  Status of the Stock Option. This Stock Option is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
Stock Option qualifies as such. The Optionee should consult with his or her own
tax advisors regarding the tax effects of this Stock Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements. To the extent
any portion of this Stock Option does not so qualify as an “incentive stock
option,” such portion shall be deemed to be a non-qualified stock option. If the
Optionee intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any Option Shares within the one-year period beginning on the date
after the transfer of such shares to him or her, or within the two-year period
beginning on the day after the grant of this Stock Option, he or she will so
notify the Company within 30 days after such disposition.
 
7.  Tax Withholding. The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the Committee
for payment of any Federal, state, and local taxes required by law to be
withheld on account of such taxable event. The Optionee may elect to have the
minimum required tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.
 
8.  No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.
 
 
4

--------------------------------------------------------------------------------

 
 
9.  Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 

        DOV PHARMACEUTICAL, INC.  
   
   
  By:      

--------------------------------------------------------------------------------

Name: Barbara Duncan
Title: President and CFO
 



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
 

  Dated: _________________________   _____________________________________  
Optionee’s Signature     Optionee’s name and address:          
_____________________________________     _____________________________________
  _____________________________________

 
 
5

--------------------------------------------------------------------------------

 